Citation Nr: 0903488	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
disability compensation benefits was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to April 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's disability compensation 
benefits were properly withheld for the purpose of the 
recoupment of pay received at separation from service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran received separation pay in the net amount of 
$8,664.00, which after federal taxes was $6,325.00.  

3.  In March 2004, the veteran was notified of a compensation 
award and was advised that his separation pay would be 
recouped through the withholding of VA compensation until the 
separation amount was paid back.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation was proper.  10 U.S.C.A. § 1174 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.700 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  

Where entitlement to disability compensation was established 
on or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of the receipt of separation pay subject to recoupment 
of the separation pay.  Where payment of separation pay or 
special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of federal income tax withheld from such pay.  38 C.F.R. § 
3.700(a)(5)(i).  

The record establishes that upon his discharge from service, 
the veteran received separation pay in the amount of 
$8,664.00.  The RO has determined that after the Federal tax 
withholding, the amount to be recouped is $6,325.00.  

The veteran has not disputed the amount subject to 
recoupment.  Rather, he argues that he was not discharged due 
to a service-connected disability; therefore, his separation 
pay should not be recouped.  

The Board recognizes that the veteran received separation 
pay, not disability severance pay, and is sympathetic to the 
veteran's argument.  However, that distinction does not 
affect recoupment.  Here, he received his separation pay 
after September 30, 1996.  Therefore, the law requires that 
VA will recoup an amount equal to the total amount of his 
separation pay, less the federal withholding tax.  

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of his after tax separation pay in 
the amount of $6,325.00, received when he was discharged from 
service in 2003, by withholding in monthly allotments 
payments of disability compensation benefits, is required by 
law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).  As VA 
does not have any discretion in the recoupment of the 
separation pay, the Board finds that veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The claim must therefore be 
denied by operation of law.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2008), are not applicable to this claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  


ORDER

The recoupment of separation pay by withholding VA disability 
compensation benefits was proper.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


